DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 45.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “it”; however, it is not clear to the Examiner what “it” is referencing.
Claims 9 and 11 recite the limitation "at least one weakening notch".  There is insufficient antecedent basis for this limitation in the claims.
	Claims 13, 14 and 16 recite “optionally”; however, it is not clear to the Examiner what this means. Since “optionally” is not obligatory, the Examiner will not consider any claim language associated with “optionally” towards the determination of patentability.
	Claim 15 recites “itself”; however, it is not clear to the Examiner what “itself” is referencing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9187887, Coronado et al.
	In regards to claim 1, in Figures 1-7 and paragraphs detailing said figures, Coronado et al disclose a gasket (10) for use with a connector assembly apt to allow the sealed passage of a fluid through a wall (Note, the connector assembly and wall are not considered part of the claimed invention of a gasket), which gasket has a substantially tubular structure, in such a way as to be traversed from side to side by a tubular element of the connector assembly, and comprises a deformable region (48) defined by a first wall (See Figure 1 below) and a second wall (See Figure 1 below), the overall configuration of the gasket being such that it can assume: an installation configuration, in which said gasket can be introduced into a connector seat formed in the wall, crossing it from side to side; and a sealing configuration, in which said gasket is installed in the wall and deformed at said deformable region, in order to abut on an inside mouthpiece of the connector seat, said gasket comprising an annular centering portion (36) apt to allow the centering of the gasket with respect to the tubular element, which centering portion provides for an increase of thickness of the gasket, and further comprising a terminal portion shaped as an abutment flap (30) apt to abut on an 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Weakening notch)][AltContent: textbox (1st wall)][AltContent: textbox (2nd wall)]
    PNG
    media_image1.png
    887
    987
    media_image1.png
    Greyscale


In regards to claim 2, in Figures 1-7 and paragraphs detailing said figures, Coronado et al disclose said abutment flap has a curved upper surface with a double-curved profile determining a variable thickness of said abutment flap.
In regards to claim 3, in Figures 1-7 and paragraphs detailing said figures, Coronado et al disclose a first coupling portion (64) for connection with an internal 
	In regards to claim 4, in Figures 1-7 and paragraphs detailing said figures, Coronado et al disclose a substantially bowed or partially bowed shaping at said deformable region.
	In regards to claim 5, in Figures 1-7 and paragraphs detailing said figures, Coronado et al disclose said deformable region is defined by a first wall and a second wall, at least one of which having a substantially frusto-conical profile, juxtaposed at the section corresponding to the larger base of the truncated cone.
In regards to claim 6, in Figures 1-7 and paragraphs detailing said figures, Coronado et al disclose said first wall has a substantially frusto-conical profile and said second wall has a cylindrical profile (in as much as Applicant illustrates this feature).
In regards to claim 7, in Figures 1-7 and paragraphs detailing said figures, Coronado et al disclose said first wall has a profile with curved development or a profile substantially shaped as a spherical segment and said second wall has an annular development with a substantially cylindrical geometry, said first wall and second wall being juxtaposed at the section of greater diameter of said first wall.
In regards to claim 8, in Figures 1-7 and paragraphs detailing said figures, Coronado et al disclose said deformable region comprises at least one weakening notch (See Figure 1 above) formed internally or externally on the gasket.

	In regards to claim 10, in Figures 1-7 and paragraphs detailing said figures, Coronado et al disclose at an end portion of said deformable region apt to be set inside the wall, a double-curved end profile.
In regards to claim 11, in Figures 1-7 and paragraphs detailing said figures, Coronado et al disclose said at least one weakening notch has a double-curved development, having the same development of the double-curved end profile of said deformable region (when bent).
	In regards to claim 12, in Figures 1-7 and paragraphs detailing said figures, Coronado et al disclose said abutment flap has an upper curved surface facing said deformable region, to realize a convex or bowed profile.
In regards to claim 14, in Figures 1-7 and paragraphs detailing said figures, Coronado et al disclose modular gasket, comprising a first gasket according to claim 1 and one or more further deformable regions (48), said deformable regions preferably optionally comprising two specular frusto-conical regions connected at a frusto-conical portion of larger section, wherein said first gasket and each of said one or more deformable regions are formed in separate bodies.

Allowable Subject Matter
Claims 13 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679